The European Union strategy for the Baltic Sea region and the role of macro-regions in the future cohesion policy (short presentation)
The next item is the report by Wojciech Michał Olejniczak, on behalf of the Committee on Regional Development, on the European Union strategy for the Baltic Sea region and the role of macro-regions in the future cohesion policy.
Mr President, to begin with, I would like to thank the shadow rapporteurs for our fruitful work together, which has enabled production of a document which is of great significance for a number of areas of the Union's work. The report on the European Union strategy for the Baltic Sea region and the role of macro-regions in future cohesion policy emphasises regional cooperation in order to implement measures covering a number of policies, including transport, fisheries, energy and agricultural policy, as well as scientific research. A real possibility of putting this ambitious plan into effect arose in 2004, when the number of Baltic states found in European Union structures increased to eight out of nine.
The priority elements of macro-regional cooperation are transport policy and environmental protection. These are linked by the necessity of reducing discrepancies in infrastructural standards as well as by the fact that they illustrate perfectly the structure of dependence on the part of Member States which is characteristic of this approach. There can be no effective measures to combat pollution and contamination of the ecosystem in the Baltic region without integrated action from each of the countries which are situated around its shores.
Secondly, macro-regional cooperation undoubtedly produces and contributes to the creation of conditions which favour the development of innovation. Using the huge intellectual potential of its residents, we can bring about an increase in the competitiveness of the economy of the entire macro-region. This fact, in turn, will have significant meaning for the development of the entire European Union, for which a stronger position and a more stable economic situation are of undeniable strategic significance.
Thirdly, we must not forget social objectives. Creating conditions for the prosperity of the citizens and inclusion of cultural, educational and touristic elements in the projects are of considerable significance. Furthermore, assistance with the development of civil society, which is the basis of a democratic political system, will also help strengthen the integration process. However, there can be no talk of such changes if people's general standard of living does not improve. Therefore, it is necessary to give constant and active support to the creation of new jobs.
The European Union strategy for the pioneering and pilot Baltic Sea macro-region is currently an important reference point in the debate on the future cohesion policy after 2013. Presently, projects implemented as part of the strategy use resources which come under cohesion policy. However, in view of their multi-sectoral nature, today's debate should be directed towards the need in the near future to establish specific methods and sources as well as an appropriate method of financing macro-regional strategies in the future programming period.
Taking into consideration the future of these strategies, we look with great hope to the European Commission's plan to create a best practices database, which will allow precise observation of measures which are already in operation and enable their use as models for other strategies. Guided by the need for programmes of the highest effectiveness, carried out as part of the strategy for the Baltic and successive macro-regional projects, we call on the Commission to develop instruments and objective criteria for the protection of what has been accomplished so far. Thanks to this, the mid-term analysis of realisation of the strategy can be a reference point for the next undertakings of this kind.
We should also remember the need to have answers to questions which are crucial in this regard: are these strategies to be realised as part of the cohesion policy and how are they to be funded in order to make effective use of funds coming from the European Union? It is with great satisfaction that I observe development of the idea of macro-regions. They all have the opportunity to concentrate at cross-border level on issues which are important from the point of view of territorial cohesion, in other words, implementing the idea of integration which has been promoted from the beginning by the European Union. Furthermore, the creation of functional regions which share the same goals has a chance of increasing the effectiveness of regional policy.
Ladies and gentlemen, the example of the Baltic Sea serves as a model, is an encouragement to start work on other macro-regions and testifies to significantly better integration.
(GA) Mr President, I wish to say firstly that I am in favour of this strategy between the countries around the Baltic Sea. Firstly, it does not create problems in any way for other countries nor does it create problems for the European Union itself.
It is based on the three 'noes' - which are very important. Number one, no additional funding is being established; number two, no additional legal framework is being established; and number three, no additional institutions are being established. As the rapporteur has said, the countries are coming together to solve common problems, such as the environment and social and economic problems. Therefore, a lot of good could come from this and it could be a model for other macro-regional strategy in the future.
I managed to finish in less than a minute.
(PL) Mr President, I am convinced that the European Union strategy for the Baltic Sea region will contribute to sustainable development of the region. However, it is necessary to ensure that the document is updated at appropriate intervals and consistently put into effect.
In my opinion, one of the greatest challenges for the Baltic Sea region is the creation of an efficient sea, land and inland water transport network. Therefore, I am glad that the final version of the document includes my amendment emphasising the significance of the Central European Transport Corridor. I think this corridor, which is the shortest connection between Scandinavia and the Adriatic, is of fundamental significance for the entire Baltic Sea region. It will strengthen the infrastructure and social bonds between cities and regions, and will also contribute to a growth in their wealth. As it is not only an economic project, but is also a political, cultural and historical one, it is deserving of our closest attention.
(PL) Mr President, I would like to congratulate Mr Olejniczak on a splendid report. As we know, we have a new challenge for cohesion policy, today. It is undoubtedly true that macro-regional policy applies to our strategy for regions such as the Baltic Sea and the Mediterranean Sea.
I would like to point to a fact which Mr Zasada has already stressed in his speech. Today, two cohesive areas - the Baltic Sea and the Mediterranean Sea - have to be connected by a cohesive cross-border transport corridor. All possible resources should be made available for this in a new form of funding, so that these two centres of growth can be connected to one another effectively. I would like to mention that consultations over the TNT network are still in progress today. This network would assume cohesion in rail, road and water transport. The matter of connecting these two regions would appear to be a key factor in harmonising macro-economic policy for the development of the Baltic and Mediterranean Seas.
(CS) On the recent visit undertaken by the Committee on Transport and Tourism to Latvia and Estonia, the problem of transport links between the Baltic States and neighbouring regions was, quite rightly, a major topic of discussion. It is not simply a matter of direct links to the east, where there are significant bottlenecks (the prime example is Estonia, where there is a delay of several days at the border crossing in the current European Union border town of Narva), but also links to more distant European regions, which are similarly important. From this perspective, there is a definite benefit in the so-called Baltic-Adriatic corridor linking the Baltic Sea region with southern Europe. It has the unanimous support of all the affected regions and local authorities and will bring further positive effects in terms of economic development of areas far removed from the borders of the Baltic Sea macro-region.
(HU) I congratulate Mr Olejniczak on his report, as the Baltic Sea strategy was the first macro-regional strategy in the European Union. Those of us who would like to create a Danube macro-region have a number of lessons to learn from the experience gained in relation to the Baltic Sea region. One such lesson is that it is advisable not to set too many priorities. Instead, two or three main objectives should be set that bring the countries of the Danube basin together. Similar to the Baltic Sea strategy, these are transportation - making the Danube navigable -, environmental protection - preserving the cleanliness and biodiversity of the Danube - and tourism. I believe this will be one of the key priorities of the Hungarian Presidency in 2011. I am very pleased that the Commission is represented by the Slovakian Commissioner, Mr Šefčovič, the Vice-President of the Commission. We hope we will not need five years to elaborate the Danube strategy. The Baltic Sea region is a good example for us.
(PL) Mr President, as a Member from Gdańsk, a city on the Baltic, I support the strategy for the Baltic Sea region as a pilot project for similar macro-regional strategies. I would like it to be a successful project. I say this, however, with two reservations.
Firstly, for specific projects to be included in the strategy, money has to be available. For there to be money, there have to be specific sources of funding. Otherwise, the strategy becomes an academic exercise and talk for the sake of talking. For sources of funding to be available, a decision needs to be made about whether this will be extra money for the strategy or if it is going to come from cuts made in other sectoral programmes or regional policies. This would not be a good idea.
The second reservation is of a more particular nature. Unfortunately, the Baltic is still the most polluted sea in Europe. Meanwhile, with the European Union's acquiescence and the support of certain Member States, the controversial Northern Gas Pipeline is being built. As is rightly emphasised in the report, there is a need to reduce the region's dependence on supplies of energy from Russia. What are our resolutions worth if, two years ago, the European Parliament opposed construction of the Northern Gas Pipeline yet, two years on, it is being built anyway? Despite these reservations, the strategy is worthy of support and the region worthy of the opportunity.
(PL) Mr President, in congratulating the rapporteur, I would like to emphasise again that the strategy for the Baltic Sea region is the first macro-regional strategy of its kind, and that the success it might achieve will be a model for other, similar regions. The strategy's objective is to reduce the differences in social and economic development of the Baltic states. Protection of the environment and development of transport infrastructure are very important pillars of the strategy. Integration of the area in this way will certainly contribute to the faster development and greater attractiveness of the countries of the Baltic Sea region.
However, one condition for the success of this strategy is the development of good and effective cooperation on management at EU, national, regional and local levels.
(RO) The strategy for the Baltic Sea region is important for two reasons. Firstly, it provides an integrated framework for tackling the challenges and opportunities present in this region. Secondly, it is a pilot for future macro-regional strategies. This is why analysing its success can serve as a model for the way in which future strategies can be implemented, especially the Danube strategy.
I think that the European Union's policies and programmes are hugely important to the region and will form key elements of the strategy. To ensure this happens, it is of paramount importance for participating Member States to use all the funds which have been supplied to them for this programming period.
I would also like to emphasise that raising the profile of the regions' specific features could result in a much more efficient use of EU funds and create added value at regional level.
Vice-President of the Commission. - Mr President, I would like once again to thank the rapporteur for this very important report and to thank Parliament for its commitment to the European Union's strategy for the Baltic Sea region. This new macro-region is testing out the new way of working. Its success will very much depend on how the action plan that accompanies the Commission communications will be fulfilled. It is very clear that the commitment of the states, regions and other stakeholders will be of crucial importance for the success of the Baltic Sea strategy.
It is the first time that we have prepared an integrated strategy for a group of Member States who face the same challenges and who may benefit from the same opportunities. It will be a tailor-made strategy. We are preparing the implementation process for the strategy, with new governance and a new working method with a view to turning words into actions. For the first time, we are trying to come up with an overall synergy where we would like to put the financial possibilities - different instruments, programmes and regional opportunities - together in order to establish a new macro-economic approach to the region.
By addressing the environment, the economy, energy and transport, as well as safety and security issues, the strategy provides a new integrating approach and brings together the key policy areas, maximising the impact by encouraging interaction between the fields concerned. This approach has already proven to be a big success, as many projects have already been created, speeded up and co-financed by Structural Fund programmes only eight months into the implementation phase.
The Commission is very committed to keeping up the momentum we have achieved so far with this strategy. The annual stakeholders' conference in Tallinn on 14 and 15 October of this year will offer an opportunity to learn the lessons of the first months of the strategy and to make further proposals if needed. The environment is the first of four pillars of the EU strategy for the Baltic Sea region, and the revitalisation of the water quality of the sea itself is the keystone of the strategy.
Several speakers referred to transport, which is, of course, another important issue that has to be considered in a comprehensive way. Some promising projects are already under consideration, in particular, supporting 20 priority axes, which will definitely improve integration of the region.
The Baltic Sea region is pioneering the macro-regional approach. Its results will give us a feel for the added value that this new working method can bring. The Commission is therefore monitoring its progress carefully and looks forward to seeing the development of the Danube strategy, which is currently being prepared. As Mr Tabajdi said, being from Slovakia, I am very glad that this project is being prepared. I am even happier that it will be under the careful eye of Commissioner Hahn, who comes from Austria, and who, I am sure, must have a very good understanding of the Danube region. Whether further macro-regions should follow depends on how these first two perform and whether other proposals are made to demonstrate a specific added value that goes beyond existing cooperation, and if they really meet the clear needs that cannot be fulfilled through other means.
I am hoping for a successful outcome with regard to the further implementation and accomplishments of the Baltic Sea strategy, and I wish the incoming Hungarian Presidency every success with a view to cooperation with the Commission resulting in solid proposals on the Danube strategy and the Danube region.
The debate is closed.
The vote will take place tomorrow, Tuesday, 6 July, at 12:00.
Written statements (Rule 149)
Given that there are significant differences in the Baltic Sea region in terms of economic development and innovation and that there is the need both to increase the potential of highly developed regions and reduce inequalities, with the aim of creating an area where there is a high level of competition, which is essential in the context of an ageing population, I strongly believe that the inclusion of policies for harnessing the creative potential and experience of elderly people can help stabilise this group's role within the European Union's population.
I also welcome the contribution of the future strategy to strengthening cooperation between states and regions at macro-regional level and to drafting new joint action strategies, aimed at helping achieve a model for cross-border cooperation in Europe which can reinforce the region's attractiveness at European and global level.
I firmly believe that it is absolutely essential to set up a Baltic Sea environmental monitoring centre and an alarm system in the event of accidents and incidences of severe cross-border pollution, as well as a joint action force for dealing with these situations.
Ladies and gentlemen, I think the EU strategy for the Baltic Sea region is a legitimate initiative which aims to make the implementation of particular European policies more effective, including cohesion policy, transport policy, maritime policy, environmental policy and innovation policy. However, many misunderstandings have arisen in connection with the concept and I would like them to be clarified.
I think it is essential to clarify the question of funding of the strategy, so that mistaken opinions and false expectations do not arise among its potential beneficiaries. In the draft budget for 2011, the separate budget line for the strategy was removed and the strategy included under the European Neighbourhood Policy and the Eastern Partnership. Representatives of the European Commission are looking at how best to use structural funds for this objective, but most of the resources had already been allocated to other programmes before the strategy even came into being. Too little is being said about the use of resources available through instruments such as the Framework Programme for Competitiveness and Innovation, the Seventh Framework Programme in the area of research and technological development or resources allocated to improving trans-European transport networks.
Therefore, I appeal for a precise statement of who is responsible for putting the strategy into effect and of the roles of different players, so that we will not be dealing with yet another project about which much is said but which does not have any measurable benefits.
in writing. - (EL) I should like once again to congratulate the rapporteur on this excellent report. The strategy for the Baltic region inaugurates a new era for functional regions and forms the basis for a more effective response to important challenges by adopting integrated approaches. The coordination of actions within the framework of various policies with a territorial impact may act as a guide for the future development of cohesion policy. However, the importance of the strategy is not confined to that. Its most important aspect is the fact that it was formulated following broad consultation between the interested operators in the area at all levels of governance. The pillars, the priority sectors and the basic plans of the strategy have not been imposed from on high; they are the natural progression of plans and initiatives developed in the area a long time ago and they respond to the specific daily needs of the citizens. Within this framework, the importance is highlighted of a partnership between all the operators in a given area, so as to safeguard the best possible results from actions financed using the European taxpayer's money. It is, in essence, a pilot run for future applications in other functional regions.
At the start of my speech, I would like to thank Mr Olejniczak for his report on the strategy for the Baltic Sea region - the first EU macro-region - which defines this multi-functional platform of cooperation and in which particular attention is given to common development objectives and challenges or trends in future macro-regional policy. It is also intended to prepare a kind of map of action for other macro-regional strategies. The Baltic Sea region is characterised by broad multi-level cooperation in economics, environmental protection and many forms of social development. The countries which make up this region share many common challenges, and although they remain independent, they strengthen implementation of the European Union strategy for the Baltic Sea. The report, despite its fairly general nature, defines many common objectives and recommendations essential for successful realisation of the strategy, such as creating a good platform of cooperation, effective coordination and a management system. However, for all these challenges to be realised successfully, financial resources are necessary, and these, unfortunately, are lacking. Eight countries of the European Union and Russia are beneficiaries of the strategy. We should not allow the unsettled question of the strategy's finances to hinder the development and improvement of this ambitious, supra-national initiative.